UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1121


JACOB BAKER,

                Plaintiff - Appellant,

          v.

REGISTRATION AND ELECTION OFFICE; SHERIFF STEVE LOFTIS;
FEDERAL ELECTION COMMISSION; BARACK OBAMA, Democratic Party;
JOE BIDEN; OPRAH WINFREY; MARK STANFORD; PRINCE CHARLES,
London the British; FRANCE THE COUNTRY; SADDIE HUSSAN; MITT
ROMNEY, Republican Party; GARY JOHNSON, Libertarian Party;
VIRGIL GOODE, Constitution Party; JILL STEIN, Green Party;
MICHAEL A. BAKER; GREENVILLE POLICE DEPARTMENT; GEORGE W.
BUSH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-03221-TMC)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob       Baker     appeals          the        district       court’s       order

accepting      the    recommendation          of     the          magistrate       judge       and

dismissing       without      prejudice       his        42       U.S.C.      § 1983      (2006)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2006).                                 The district

court referred this case to a magistrate judge pursuant to 28

U.S.C.A.     § 636(b)(1)(B)           (West       2006        &     Supp.     2012).           The

magistrate judge recommended that relief be denied and advised

Baker that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The      timely      filing       of     specific             objections      to     a

magistrate       judge’s     recommendation          is           necessary       to   preserve

appellate review of the substance of that recommendation when

the   parties        have     been      warned           of       the      consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Baker

has   waived      appellate       review      by     failing            to    file     specific

objections after receiving proper notice.

            We    deny      Baker’s    motion       for        default       judgment.          We

dispense     with     oral      argument      because             the     facts     and    legal

contentions       are       adequately        presented              in      the       materials




                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3